Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims and Amendments
This Office Action Correspondence is in response to amendments filed 13 December 2021. 
Claims 1, 3, 5-7, 9 are pending. Claims 1 and 9 are amended. Claim 2, 4, 6, 10 are canceled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are cooling mechanism (claim 1 and 9).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of examination, cooling mechanism (claim 1 and 9) shall be interpreted as comprising a coolant flow path, chiller or Peltier element, or equivalents thereof in light of Fig. 2 and paragraph [0045] of the instant application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky et al. (US 2014/0227881 A1 hereinafter “Lubomirsky”) in view of Nishimura et al. (US 2015/0132970 A1 hereinafter “Nishimura”), Breiling et al. (US 2014/0235069 A1 hereinafter “Breiling”), Chen et al. (US 2016/0148789 A1 hereinafter “Chen”), and Kobayashi et al. (US 2015/0083042 A1 hereinafter “Kobayashi”).
Regarding claim 1, Lubomirsky teaches a substrate processing apparatus (processing system 600, Fig. 6, paragraph [0078]), comprising: 
a process container (i.e. process chamber comprising the walls that form an enclosure surrounding/defining the process region 633, first plasma region 615, Fig. 6) configured to accommodate a substrate (comprising substrate 655, Fig. 6, paragraph [0078]);
a partition plate (comprising plate 623, Fig. 6) disposed between plasma generated (first plasma region 615, Fig. 6, paragraph [0083]) inside the process container and the substrate (paragraph [0079]); and 
a heat shield plate (comprising gas distribution assembly/showerhead 625, Fig. 6, paragraph [0081]) and disposed between the partition plate (comprising 623, Fig. 6) and the substrate (655, Fig. 6), wherein the heat shield plate (comprising 625, Fig. 6) is spaced apart from the partition plate (as disclosed in paragraph [0081], there is an additional spacer, which is not shown, that is positioned between 623 and 625 to isolate the plates from one another), wherein the heat shield plate (comprising 625, Fig. 6) is disposed so as to face the substrate (655, Fig. 6), wherein the heat shield plate is connected to the process container and constitutes a portion of a side wall portion (as understood from Fig. 6, 625 forms a portion of the sidewall of the overall enclosure forming the processing apparatus) of the process container (note: 625 is considered a 
wherein the partition plate (comprising 623, Fig. 6) is configured to suppress ions in the plasma from being transferred from the plasma to the substrate (paragraph [0079] discloses suppressing ionic species into the processing region 633 which is where the substrate 655 is located), 
wherein the heat shield plate (comprising 625, Fig. 6) has a plurality of passages (comprising first fluid channels 640, Fig. 6) penetrating in a thickness direction of the heat shield plate (comprising 625, Fig. 6)(paragraph [0082]),
Lubomirsky does not explicitly teach that the heat shield plate is configured to block a heat radiated from the partition plate from being transferred to the substrate such that the heat is transferred to the process container, the heat shield plate is made of metal; and wherein the partition plate is configured to selectively transmit radicals in the plasma toward the substrate and includes at least two plate-like members including: a first plate in which a plurality of first slits are formed; and a second plate in which a plurality of second slits are formed, the second plate being disposed below the first plate, wherein the plurality of first slits and the plurality of second slits are arranged so as not to overlap with each other; wherein the passages of the heat shield plate are radical passages, and wherein each of the radical passages is arranged to correspond to each of the plurality of second slits; and wherein the heat shield plate includes: a plurality of gas passages disposed between two adjacent radical passages among the plurality of radical passages; and a plurality of ejection ports formed between two adjacent radical passages among the plurality of radical passages, each of the ejection ports being connected to a wherein when viewed from the substrate, the heat shield plate is larger than the second plate, wherein the heat shield plate includes a flange portion which is disposed in a peripheral portion of the heat shield plate and embedded in the sidewall portion of the process container, and wherein a cooling mechanism is embedded in the flange portion.
However Lubomirksy further teaches various different embodiments including an embodiment wherein a heat shield plate/showerhead (comprising 225, Fig. 2A, paragraph [0041]) can be configured to be electrically coupled to power to form plasma in a processing region (233, Fig. 2A, paragraph [0041]), (i.e. the heat shield plate/showerhead is configured to be an electrode) and Lubomirsky further teaches that a conductive metal material is a suitable material for an electrode (paragraph [0099]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a conductive metal such as the material for the heat shield plate in view of teachings of Lubomirsky as a known suitable conductive material which would enable the heat shield plate to function as an electrode to generate plasma in the substrate processing apparatus. Further, it would be obvious that the metal showerhead (625, Fig. 6) of Lubomirksy would conduct heat to the process container to which it is connected to and thus would also act as a heat shield plate.
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Lubomirsky as applied above does not explicitly teach wherein the partition plate is configured to selectively transmit radicals in the plasma toward the substrate and includes at least two plate-like members including: a first plate in which a plurality of first slits are formed; and a second plate in which a plurality of second slits are formed, the second plate being disposed below the first plate, wherein the passages of the heat shield plate are radical passages, 
However, Nishimura teaches a substrate processing apparatus including a partition plate (comprising partition plate 230, Fig. 10) including two plate-like members (230A and 230C, Fig. 10 and 12) including a first plate (comprising 230A, Fig. 10, and 12) in which a plurality of first slits (comprising 231A, Fig. 12, paragraph [0070]) are formed; and a second plate (comprising 230C, Fig. 10 and 12) in which a plurality of second slits (comprising 231C, Fig. 12, paragraph [0070]) are formed, the second plate (comprising 230C, Fig. 10 and 12) being disposed below the first plate (comprising 230A, Fig. 10 and 12), wherein the plurality of first slits (comprising 231A, Fig. 12) and the plurality of second slits (comprising 231C, Fig. 12) are arranged so as not to overlap with each other (paragraph [0070]), wherein the partition plate is disposed between plasma generated inside the process container and the substrate, the partition plate configured to selectively transmit radicals and suppress ions in the plasma toward the substrate (paragraph [0069]-[0070], [0073]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace or configure the partition plate (Lubomirsky: 623, Fig. 6) such that the partition plate is configured to selectively transmit radicals in the plasma toward the substrate and to include two plate-like members including a first plate in which a plurality of first slits are formed; and a second plate in which a plurality of second slits are formed, the second plate being disposed below the first plate, wherein the plurality of first slits and the plurality of second slits are arranged so as not to overlap with each other in view of teachings of Nishimura in the apparatus of Lubomirsky as a known suitable alternative configuration of a 
Lubomirsky in view of Nishimura as applied above do not explicitly wherein each of the radical passages is arranged to correspond to each of the plurality of second slits; and wherein the heat shield plate includes: a plurality of gas passages disposed between two adjacent radical passages among the plurality of radical passages; and a plurality of ejection ports formed between two adjacent radical passages among the plurality of radical passages, each of the ejection ports being connected to a corresponding one of the plurality of gas passages to eject a process gas toward the substrate.
However, Lubomirsky teaches that the heat shield plate (comprising 625, Fig. 6) comprises a volume 627 configured with channels 645 to distribute a second gas/precursor to the processing region (Fig. 6, paragraph [0081]-[0082]), but is silent regarding “a plurality of gas passages” and the configuration of the gas ejection ports with respect to the plurality of gas passages and radical passages.
Further, Breiling teaches a substrate processing apparatus including a shower head (i.e. heat shield plate) (103, Fig. 1A; 203, Fig. 2A-2E) having a plurality of gas passages (comprising gas distribution passages 112, Fig. 1A and 1B, paragraph [0062]; comprising gas distribution passages 212, Fig. 2A-2E, paragraph [0067]) disposed between two adjacent radical passages (comprising radical through-holes 108, Fig. 1A and 1B, paragraph [0062]; comprising radical pass through-holes 208, Fig. 2A-2E, paragraph [0067]) among the plurality of radical passages; and a plurality of ejection ports (comprising gas delivery holes 110, Fig. 1A, paragraph [0062]; 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heat shield plate (Lubomirsky: comprising 625, Fig. 6) to include a plurality of gas passages (Breiling: 112, Fig. 1A and 1B) disposed between two adjacent radical passages (Lubomirsky: 640, Fig. 6; Breiling: 108, Fig. 1A and 1B) among the plurality of radical passages; and a plurality of ejection ports (Breiling: 110, Fig. 1A) formed between two adjacent radical passages among the plurality of radical passages, each of the ejection ports being connected to a corresponding one of the plurality of gas passages to eject a process gas toward the substrate in view of teachings of Breiling in the apparatus of Lubomirsky in view of Nishimura as a known suitable alternative configuration of a plate configured to deliver gas that would enable separately introducing a precursor/processing gas and an excited gas/plasma toward a substrate at the same time (Breiling: paragraph [0062]).
Lubomirsky in view of Nishimura and Breiling as applied above do not explicitly teach wherein the passages of the heat shield plate are radical passages, and wherein each of the radical passages is arranged to correspond to each of the plurality of second slits.
However, Chen teaches a configuration having a three plate structure (comprising three filtering plates 24, Fig. 3), each plate having a plurality of through-holes (comprising 241, Fig. 3) in the thickness direction which allows radicals to pass through the through-holes (paragraph [0034], [0049]-[0051]). Chen further teaches that the alignment (i.e. corresponding) of the 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each radical passage (Lubomirsky: 640, Fig. 6) to correspond (i.e. align) with each of the plurality of second slits (Nishimura: 231C, Fig. 12) in view of teachings of Chen in the apparatus of Lubomirsky in view of Nishimura and Breiling to enable, after the plasma is filtered by the partition plate, a higher flow rate of gas/plasma/radicals into the processing region (Chen: paragraph [0055]).
Lubomirsky in view of Nishimura, Breiling and Chen as applied above do not explicitly teach: wherein when viewed from the substrate, the heat shield plate is larger than the second plate, wherein the heat shield plate includes a flange portion which is disposed in a peripheral portion of the heat shield plate and embedded in the sidewall portion of the process container, and wherein the cooling mechanism is embedded in the flange portion.
However, Kobayashi teaches a substrate processing apparatus (comprising processing chamber 100, Fig. 1, paragraph [0021]-[0022]) including a heat shield plate (comprising gas distribution plate 168, Fig. 1, paragraph [0038], [0041]; note: 168 is considered a heat shield plate since it has temperature control capabilities via passage 180 (see paragraph [0041])) including a flange portion (see annotated Fig. 1 of Kobayashi below. Flange portion is indicated by dashed lines) which is disposed in a peripheral portion of the heat shield plate (comprising 170, Fig. 1) and embedded in the side wall portion (See annotated Fig. 1 of Kobayashi below) of the process container (comprising processing chamber 100, Fig. 1), and wherein the cooling mechanism (comprising passage 180, Fig. 1, paragraph [0041]) is embedded in the flange portion (note: the location/position of cooling mechanism 180 of Kobayashi is similar to that of cooling mechanism 50 shown in Fig. 2 of the instant invention).  Kobayashi teaches that such a configuration can enable providing a stacked plate construction assembly of a lid/upper portion 
See annotated Fig. 1 of Kobayashi below.

    PNG
    media_image1.png
    804
    893
    media_image1.png
    Greyscale

Furthermore, Lubomirsky teaches various different embodiments including an embodiment wherein a heat shield plate (comprising 300, Fig. 3A-3C) a cooling mechanism comprising a cooling fluid conduit (comprising conduit 350, Fig. 3A, paragraph [0058]) in an annular peripheral portion of the heat shield plate (comprising dual channel showerhead 300, Fig. 3A-3C).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heat shield plate (Lubomirsky:625 , Fig. 6 as modified above in view of Breiling and discussed in detail above) to include a flange portion which is disposed in a peripheral portion of the heat shield plate and embedded in the side wall portion of the process container, and wherein the cooling mechanism is embedded in the flange portion in view of teachings of Kobayashi in the apparatus of Lubomirsky in view of Nishimura, Breiling Chen as a known suitable alternative construction configuration of a heat shield plate which would enable better temperature control of the heat shield plate depending on the process requirements (Kobayashi: paragraph [0041])
Furthermore, Lubomirsky in view of Nishimura, Breiling and Chen as applied above teaches a second plate (specifically, see teachings of Nishimura as applied above).
Additionally, Kobayashi teaches when viewed from the substrate (though the substrate is not shown in Fig. 1 of Kobayashi, one of ordinary skill in the art would understand that the substrate would be placed on pedestal 124, Fig. 1, paragraph [0027]), the heat shield plate (comprising 168, Fig. 1) is larger than a second plate (comprising blocker plate 170, Fig. 1, paragraph [0038]) which is positioned above the heat shield plate (168, Fig. 1). Kobayashi teaches that such a configuration enables a stacked plate (paragraph [0038]) mounting configuration and also provides the second plate to be removable (paragraph [0043]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heat shield plate (Lubomirsky: 625, Fig. 6) to be larger than a second plate (plate 623 of Lubomirsky Fig. 6 modified in view of Nishimura: 231C, Fig. 12 to include a second plate; i.e. the plate above the heat shield plate is configured to be smaller than the heat shield plate) in view of Kobayashi in the apparatus of Lubomirsky in view of Nishimura, Breiling, Chen, and Kobayashi as a known suitable alternative mounting configuration of a plurality of plates in a substrate processing apparatus which would enable a stacking configuration with a removable second plate (Kobayashi: paragraph [0038],[0043]).
Regarding limitation “configured to block a heat radiated from the partition plate from being transferred to the substrate,” and “such that the heat is transferred to the process container” these are functional limitations. Since Lubomirsky in view of Nishimura, Breiling Chen and Kobayashi teaches all of the structural limitations including a heat shield plate (Lubomirsky: 625, Fig. 6) positioned between the partition plate (623, Fig. 6) and the substrate (655, Fig. 6); and the heat shield plate is connected to the container (see teachings of Lubomirsky) substantially similarly to the instant invention (i.e. heat shield plate 625 of Lubomirsky is connected at the top of the processing space and connected to the sidewalls) and Lubomirsky additionally teaches an embodiment wherein the heat shield plate (comprising dual channel showerhead 300, Fig. 3A-3C) can include a cooling channel in an edge region of the plate (paragraph [0058]) which is a substantially similar configuration to that of the instant invention Fig. 2, paragraph [0045], the apparatus of the same is considered capable of meeting the functional limitations. Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II.
Further, regarding limitation “wherein when viewed from the substrate, the heat shield plate is larger than the second plate,” though supported in Fig. 2 of the instant application, the limitation does not appear to have any particular criticality to the invention.
Regarding claim 6, Lubomirsky in view of Nishimura, Breiling, Chen and Kobayashi as applied above does not explicitly teach that the heat shield plate is covered with a dielectric material.
However, Breiling further teaches that plates may be coated with a material to inhibit or prevent radical recombination and such materials include aluminum nitride, quartz, or sapphire 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cover the heat shield plate with a dielectric material(such as aluminum nitride quartz, or sapphire; Breiling: paragraph [0065]) in view of teachings of Breiling in the apparatus of Lubomirsky in view of Nishimura, Breiling, Chen and Kobayashi as a known suitable configuration of a heat shield plate which would enable prevention of radical recombination (Breiling: paragraph [0065]).Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky et al. (US 2014/0227881 A1 hereinafter “Lubomirsky”) in view of Nishimura et al. (US 2015/0132970 A1 hereinafter “Nishimura”), Breiling et al. (US 2014/0235069 A1 hereinafter “Breiling”) and Chen et al. (US 2016/0148789 A1 hereinafter “Chen”) and Kobayashi et al. (US 2015/0083042 A1 hereinafter “Kobayashi”) as applied to claims 1 and 6 above and further in view of Dhindsa et al. (US 2012/0031559 A1 hereinafter “Dhindsa”).
Regarding claim 3, Lubomirsky in view of Nishimura, Breiling, Chen and Kobayashi teaches all of the limitations of claim 1 as applied above and further teaches that the heat shield plate includes a conductive metal (see teachings of Lubomirsky above).
Lubomirsky in view of Nishimura, Breiling, Chen and Kobayashi does not explicitly teach that the process container and the heat shield plate is made of aluminum or aluminum alloy.
However, Dhindsa further teaches that a process container (comprising chamber 100) and its components (i.e. both walls and gas distribution unit 115) are chemically compatible with process gases to which the interior cavity is exposed and suitable materials for the process container include aluminum or the like (paragraph [0024], [0043]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a material such as aluminum or the like as a material for both the heat shield plate and the process container in view of Dhindsa in the apparatus Lubomirsky in view of Nishimura, Breiling, Chen and Kobayashi as a known suitable material for a substrate processing chamber that would withstand exposure to the processing gases used in the substrate processing apparatus. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky et al. (US 2014/0227881 A1 hereinafter “Lubomirsky”) in view of Nishimura et al. (US 2015/0132970 A1 hereinafter “Nishimura”), Breiling et al. (US 2014/0235069 A1 hereinafter “Breiling”), Chen et al. (US 2016/0148789 A1 hereinafter “Chen”) and Kobayashi et al. (US 2015/0083042 A1 hereinafter “Kobayashi”) as applied to claim 1 and 6 above and further in view of Liang et al. (US 2014/0097270 A1 hereinafter “Liang”).
Regarding claim 5, Lubomirsky in view of Nishimura, Breiling, Chen and Kobayashi teaches all of the limitations of claim 1 above including a heat shield plate (Kim: 125, Fig. 1) and radical passage (see teachings of Kim, Chen, and Breiling in claim 1 rejection above). 
Lubomirsky in view of Nishimura, Breiling and Chen as applied above does not explicitly teach the radical passage has a cross-sectional shape increasing in diameter toward the substrate.
However, Liang teaches a substrate processing apparatus (abstract) including a plate (comprising lower plate 325 of gas distribution assembly 300 Fig. 3D-3E, paragraph [0055];comprising lower plate 425 of gas distribution assembly 400, Fig. 4B, paragraph [0067]) having radical passages (comprising apertures 365, Fig. 3D-3E; comprising channels 465, Fig. 4B) penetrating the plate in a thickness direction and wherein the radical passages have a cross-
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the radical passage to have a cross-sectional shape increasing in diameter toward the substrate in view of teachings of Liang in the apparatus of Lubomirsky in view of Nishimura, Breiling, Chen and Kobayashi as a known suitable alternative configuration of a heat shield plate/plate with through-holes which would enable modulation/control of fluid flow as well as control over the amount of ionic species and gas mixture delivered to the substrate (Liang: paragraph [0059],[0070]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky et al. (US 2014/0227881 A1 hereinafter “Lubomirsky”) in view of Nishimura et al. (US 2015/0132970 A1 hereinafter “Nishimura”), Breiling et al. (US 2014/0235069 A1 hereinafter “Breiling”), Chen et al. (US 2016/0148789 A1 hereinafter “Chen”) and Kobayashi et al. (US 2015/0083042 A1 hereinafter “Kobayashi”) as applied to claim 1 and 6 above and further in view of Zhou et al. (US 2015/0376788 A1 hereinafter “Zhou”).
Regarding claim 7, Lubomirsky in view of Nishimura, Breiling, Chen and Kobayashi teaches all of the limitations of claim 6 as applied above including a dielectric material (Breiling: paragraph [0065]) coating a heat shield plate but does not explicitly teach wherein the dielectric material covering the heat shield plate is composed of a yttrium compound or silicon.
However, Zhou teaches that a yttrium compound (i.e. yttria) is a suitable coating material that is a substantially unreactive to radicals (i.e. prevent radical recombination) and a 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a dielectric coating material of a yttrium compound in view teachings of Zhou in the apparatus of Lubomirsky in view of Nishimura, Breiling, Chen and Kobayashi as a known suitable alternative dielectric material that is substantially unreactive to radicals (Zhou: paragraph [0016]). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky et al. (US 2014/0227881 A1 hereinafter “Lubomirsky”),  Breiling et al. (US 2014/0235069 A1 hereinafter “Breiling”), Chen et al. (US 2016/0148789 A1 hereinafter “Chen”) and Kobayashi et al. (US 2015/0083042 A1 hereinafter “Kobayashi”) .
Regarding claim 9,  Lubomirksy teaches a heat shield plate (comprising gas distribution assembly/showerhead 625, Fig. 6, paragraph [0081]; note: 625 is considered a heat shield plate since it is a plate shape and is physically between the partition plate 623 and the substrate and thus at least physically shields heat; additionally Lubomirsky teaches an embodiment wherein the heat shield plate (comprising dual channel showerhead 300, Fig. 3A-3C) can include a cooling channel in an edge region of the plate (paragraph [0058]) which is a substantially similar configuration to that of the instant invention Fig. 2, paragraph [0045])) disposed between a partition plate (comprising plate 623, Fig. 6, paragraph [0079]), which isResponse to Office Action mailed February 24, 2021 disposed between plasma generated (i.e. first plasma region 615, Fig. 6, paragraph [0083] inside a process container (i.e. process chamber comprising the walls that form an enclosure surrounding/defining the process region 633, first plasma region 615, Fig. 6) and a substrate (655, Fig. 6, paragraph [0078]), and the substrate, wherein the heat shield plate (comprising 
Lubomirsky does not explicitly teach that the heat shield plate is configured to block a heat radiated from the partition plate from being transferred to the substrate such that the heat is transferred to the process container, the heat shield plate is made of metal; and wherein the partition plate is configured to selectively transmit radicals in the plasma toward the substrate and includes at least two plate-like members including: a first plate in which a plurality of first slits are formed; and a second plate in which a plurality of second slits are formed, the second plate being disposed below the first plate, wherein the plurality of first slits and the plurality of second slits are arranged so as not to overlap with each other; wherein the passages of the heat shield plate are radical passages, and wherein each of the radical passages is arranged to correspond to each of the plurality of second slits; and wherein the heat shield plate includes: a plurality of gas passages disposed between two adjacent radical passages among the plurality of radical passages; and a plurality of ejection ports formed between two adjacent radical passages among the plurality of radical passages, each of the ejection ports being connected to a wherein when viewed from the substrate, the heat shield plate is larger than the second plate, wherein the heat shield plate includes a flange portion which is disposed in a peripheral portion of the heat shield plate and embedded in the sidewall portion of the process container, and wherein a cooling mechanism is embedded in the flange portion.
However Lubomirksy further teaches various different embodiments including an embodiment wherein a heat shield plate/showerhead (comprising 225, Fig. 2A, paragraph [0041]) can be configured to be electrically coupled to power to form plasma in a processing region (233, Fig. 2A, paragraph [0041]), (i.e. the heat shield plate/showerhead is configured to be an electrode) and Lubomirsky further teaches that a conductive metal material is a suitable material for an electrode (paragraph [0099]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a conductive metal such as the material for the heat shield plate in view of teachings of Lubomirsky as a known suitable conductive material which would enable the heat shield plate to function as an electrode to generate plasma in the substrate processing apparatus. Further, it would be obvious that the metal showerhead (625, Fig. 6) of Lubomirksy would conduct heat to the process container to which it is connected to and thus would also act as a heat shield plate.
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Lubomirsky as applied above does not explicitly teach wherein the partition plate is configured to selectively transmit radicals in the plasma toward the substrate and includes at least two plate-like members including: a first plate in which a plurality of first slits are formed; and a second plate in which a plurality of second slits are formed, the second plate being disposed below the first plate, wherein the passages of the heat shield plate are radical passages, 
However, Lubomirsky teaches that the heat shield plate (comprising 625, Fig. 6) comprises a volume 627 configured with channels 645 to distribute a second gas/precursor to the processing region (Fig. 6, paragraph [0081]-[0082]), but is silent regarding “a plurality of gas passages” and the configuration of the gas ejection ports with respect to the plurality of gas passages and radical passages.
Further, Breiling teaches a substrate processing apparatus including a shower head (i.e. heat shield plate) (103, Fig. 1A; 203, Fig. 2A-2E) having a plurality of gas passages (comprising gas distribution passages 112, Fig. 1A and 1B, paragraph [0062]; comprising gas distribution passages 212, Fig. 2A-2E, paragraph [0067]) disposed between two adjacent radical passages (comprising radical through-holes 108, Fig. 1A and 1B, paragraph [0062]; comprising radical pass through-holes 208, Fig. 2A-2E, paragraph [0067]) among the plurality of radical passages; and a plurality of ejection ports (comprising gas delivery holes 110, Fig. 1A, paragraph [0062]; comprising gas delivery holes 210, Fig. 2A-2E, paragraph [0067]) formed between two adjacent radical passages (comprising 108, Fig. 1A and 1B; comprising 208, Fig. 2A-2E) among the plurality of radical passages, each of the ejection ports (comprising gas delivery holes 110, Fig. 1A; comprising gas delivery holes 210, Fig. 2A-2E) being connected to a corresponding one of the plurality of gas passages (comprising 108, Fig. 1A and 1B; comprising 208, Fig. 2A-2E)  to eject a process gas toward the substrate (paragraph [0062], [0067]). Breiling further teaches that such a configuration enables separately introducing a precursor/processing gas and an excited gas/plasma toward the substrate/wafer at the same time (paragraph [0062]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the passages (Lubomirsky: 640, Fig. 6) to be radical passages (i.e. configured to allow the plasma which has been filtered/suppressed of ions by the partition plate 623 to allow passage of the remaining plasma radicals) and to configure the heat shield plate (Lubomirsky: comprising 625, Fig. 6) to include a plurality of gas passages (Breiling: 112, Fig. 1A and 1B) disposed between two adjacent radical passages (Lubomirsky: 640, Fig. 6; Breiling: 108, Fig. 1A and 1B) among the plurality of radical passages; and a plurality of ejection ports (Breiling: 110, Fig. 1A) formed between two adjacent radical passages among the plurality of radical passages, each of the ejection ports being connected to a corresponding one of the plurality of gas passages to eject a process gas toward the substrate in view of teachings of Breiling in the apparatus of Lubomirsky in view of Nishimura as a known suitable alternative configuration of a plate configured to deliver gas that would enable separately introducing a precursor/processing gas and an excited gas/plasma toward a substrate at the same time (Breiling: paragraph [0062]).
Lubomirsky in view of Breiling as applied above does not explicitly teach wherein the partition plate is configured to selectively transmit radicals in the plasma toward the substrate and includes at least two plate-like members including: a first plate in which a plurality of first slits are formed; and a second plate in which a plurality of second slits are formed, the second plate being disposed below the first plate, wherein the passages of the heat shield plate are radical passages, and wherein each of the radical passages is arranged to correspond to each of the plurality of second slits.
However, Lubomirsky teaches a partition plate (comprising 623, Fig. 6, paragraph [0079]).
Further,  Chen teaches a substrate processing apparatus (abstract, Fig. 3) including a configuration having a three-plate structure (comprising three filtering plates 24, Fig. 3), each plate having a plurality of through-holes (comprising 241, Fig. 3) in the thickness direction 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each radical passage (Lubomirsky: 640, Fig. 6) to correspond (i.e. align) with each of the plurality of second slits (i.e. the through-holes of a partition plate) in view of teachings of Chen in the apparatus of Lubomirsky in view of  Breiling to enable, after the plasma is filtered by the partition plate, a higher flow rate of gas/plasma/radicals into the processing region (Chen: paragraph [0055]).
Regarding claim 9 limitation “wherein the partition plate includes at least two plate-like members including: a first plate in which a plurality of first slits are formed; and a second plate in which a plurality of second slits are formed, the second plate being disposed below the first plate, wherein the plurality of first slits and the plurality of second slits are arranged so as not to overlap with each other,” since claim 9 is drawn to only a heat shield plate any limitations regarding other parts such as “the partition plate” is beyond the scope of the claims. Since the heat shield plate (625, Fig. 6) of Lubomirsky in view of Breiling and Chen is configured to be positioned between a partition plate and a substrates, the heat shield plate would be capable/configured to be positioned between any partition plate and the substrate, including a partition plate including at least two plate-like members including: a first plate in which a plurality of first slits are formed; and a second plate in which a plurality of second slits are formed, the second plate being disposed below the first plate, wherein the plurality of first slits and the plurality of second slits are arranged so as not to overlap with each other.
Lubomirsky in view of Breiling and Chen as applied above do not explicitly teach: wherein when viewed from the substrate, the heat shield plate is larger than the second plate, 
However, Kobayashi teaches a substrate processing apparatus (comprising processing chamber 100, Fig. 1, paragraph [0021]-[0022]) including a heat shield plate (comprising gas distribution plate 168, Fig. 1, paragraph [0038], [0041]; note: 168 is considered a heat shield plate since it has temperature control capabilities via passage 180 (see paragraph [0041])) including a flange portion (see annotated Fig. 1 of Kobayashi below. Flange portion is indicated by dashed lines) which is disposed in a peripheral portion of the heat shield plate (comprising 170, Fig. 1) and embedded in the side wall portion (See annotated Fig. 1 of Kobayashi below) of the process container (comprising processing chamber 100, Fig. 1), and wherein the cooling mechanism (comprising passage 180, Fig. 1, paragraph [0041]) is embedded in the flange portion (note: the location/position of cooling mechanism 180 of Kobayashi is similar to that of cooling mechanism 50 shown in Fig. 2 of the instant invention).  Kobayashi teaches that such a configuration can enable providing a stacked plate construction assembly of a lid/upper portion of a chamber (paragraph [0038]) and enable better temperature control of the heat shield plate (168, Fig. 1) depending on process requirements (paragraph [0041]).
See annotated Fig. 1 of Kobayashi below.

    PNG
    media_image1.png
    804
    893
    media_image1.png
    Greyscale

Furthermore, Lubomirsky teaches various different embodiments including an embodiment wherein a heat shield plate (comprising 300, Fig. 3A-3C) a cooling mechanism comprising a cooling fluid conduit (comprising conduit 350, Fig. 3A, paragraph [0058]) in an annular peripheral portion of the heat shield plate (comprising dual channel showerhead 300, Fig. 3A-3C).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heat shield plate (Lubomirsky:625 , Fig. 6 as modified above in view of Breiling and discussed in detail above) to include a flange portion which is disposed in a peripheral portion of the heat shield plate and embedded in the side wall portion of the 
Additionally, Kobayashi teaches when viewed from the substrate (though the substrate is not shown in Fig. 1 of Kobayashi, one of ordinary skill in the art would understand that the substrate would be placed on pedestal 124, Fig. 1, paragraph [0027]), the heat shield plate (comprising 168, Fig. 1) is larger than a second plate (comprising blocker plate 170, Fig. 1, paragraph [0038]) which is positioned above the heat shield plate (168, Fig. 1). Kobayashi teaches that such a configuration enables a stacked plate (paragraph [0038]) mounting configuration and also provides the second plate to be removable (paragraph [0043]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heat shield plate (Lubomirsky: 625, Fig. 6) to be larger than a second plate (i.e. a plate disposed above the heat shield plate is configured to be smaller than the heat shield plate) in view of Kobayashi in the apparatus of Lubomirsky in view of Breiling, Chen, and Kobayashi as a known suitable alternative mounting configuration of a plurality of plates in a substrate processing apparatus which would enable a stacking configuration with a removable second plate (Kobayashi: paragraph [0038],[0043]).
Regarding limitation “configured to block a heat radiated from the partition plate from being transferred to the substrate,” and “such that the heat is transferred to the process container” these are functional limitations. Since Lubomirsky in view of Breiling Chen and teaches all of the structural limitations including a heat shield plate (Lubomirsky: 625, Fig. 6) positioned between the partition plate (623, Fig. 6) and the substrate (655, Fig. 6); and the heat shield plate is connected to the container (see teachings of Lubomirsky) substantially similarly to the instant invention (i.e. heat shield plate 625 of Lubomirsky is connected at the top of the 
Response to Arguments
Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive due to new grounds of rejection necessitated by Applicant’s amendments and further discussed hereunder.
Applicant argues (remarks top of page 12) regarding independent claims 1 and 9 that Lubomirsky fails to disclose or teach the features "when viewed from the substrate, the heat shield plate is larger than the second plate," "the heat shield plate includes a flange portion which is disposed in a peripheral portion of the heat shield plate and embedded in the side wall portion of the process container," and "a cooling mechanism is embedded in the flange portion" recited in amended claims.
Examiner responds that claim 1 and 9 rejection has been modified as necessitated by applicant’s amendments filed 13 December 2021. Currently claim 1 is rejected as being unpatentable over Lubomirksy in view of Nishimura, Breiling, Chen and Kobayashi wherein Kobayashi teaches limitations "when viewed from the substrate, the heat shield plate is larger than the second plate," "the heat shield plate includes a flange portion which is disposed in a peripheral portion of the heat shield plate and embedded in the side wall portion of the process 
Applicant argues (remarks bottom of page 12-top of page 13) regarding independent claims 1 and 9 that Nishimura fails to disclose or teach the features of "the heat shield plate is spaced apart from the partition plate" and "the heat shield plate constitutes a portion of the process container such that the heat is transferred to the process container" as recited in claims 1 and 9.
Examiner responds that claim 1 and 9 rejection has been modified as necessitated by applicant’s amendments filed 13 December 2021 as discussed in detail above. Examiner responds regarding applicant's arguments against the references (Nishimura) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, see non-final rejection of 11 August 2021 page 20 paragraph 61 which has previously addressed applicant’s arguments regarding Nishimura.
Applicant argues (remarks second to last paragraph page 13) regarding independent claims 1 and 9 that Breiling fails to disclose or teach the features "the heat shield plate is spaced apart from the partition plate" and "the heat shield plate constitutes a portion of the process container such that the heat is transferred to the process container" as recited in claims 1 and 9.
Examiner responds that Breiling is not cited to the limitations "the heat shield plate is spaced apart from the partition plate" and "the heat shield plate constitutes a portion of the process container such that the heat is transferred to the process container." Further, arguments directed toward Breiling and limitation “the heat shield plate is spaced apart from the partition 
Applicant argues (remarks middle of page 14) regarding independent claims 1 and 9 that Chen fails to disclose or teach the features "the heat shield plate is spaced apart from the partition plate" and "the heat shield plate constitutes a portion of the process container such that the heat is transferred to the process container" as recited in claims 1 and 9.
Examiner responds that arguments directed toward Chen and limitations "the heat shield plate is spaced apart from the partition plate" and "the heat shield plate constitutes a portion of the process container such that the heat is transferred to the process container" were 
 Applicant argues (remarks second to last paragraph page 14) regarding independent claims 1 and 9, that none of Nishimura, Breiling, and Chen disclose or teach the features "when viewed from the substrate, the heat shield plate is larger than the second plate," "the heat shield plate includes a flange portion which is disposed in a peripheral portion of the heat shield plate and embedded in the side wall portion of the process container," and "a cooling mechanism is embedded in the flange portion" recited in amended Claim 1.
Examiner responds that claim 1 and 9 rejection has been modified as necessitated by applicant’s amendments filed 13 December 2021. Currently claim 1 is rejected as being unpatentable over Lubomirksy in view of Nishimura, Breiling, Chen and Kobayashi wherein Kobayashi teaches limitations "when viewed from the substrate, the heat shield plate is larger than the second plate," "the heat shield plate includes a flange portion which is disposed in a peripheral portion of the heat shield plate and embedded in the side wall portion of the process container," and "a cooling mechanism is embedded in the flange portion" as discussed in detail above in claims rejections. Additionally, claim 9 is currently rejected as being unpatentable over Lubomirsky in view of Breiling Chen and Kobayashi. Examiner notes limitations directed toward the structure of the second plate is beyond the scope of claim 9 which claims only a heat shield plate. Furthermore, examiner notes regarding limitation "when viewed from the substrate, the heat shield plate is larger than the second plate," though having support in Fig. 2 of the instant application, the limitations does not appear to have any particular inventive criticality noted in the disclosure. 
In light of the above, independent claims 1 and 9 are rejected.
Additionally, dependent claims 3, 5, 6, 7 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dhindsa et al. (US 2015/0083582 A1) Fig. 1 teaches a plate (comprising plate assembly 150, Fig. 1) which reads on a heat shield plate and a second plate (upper shower head 112, Fig. 1) wherein plate 150, when viewed from the substrate (i.e. bottom view) is larger than the second plate 112.
Kao et al. (US 2005/0205110 A1) see Fig. 4C and paragraph [0082]
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAM N KACKAR/Primary Examiner, Art Unit 1716